The Act of the Legislature, article 5, ch. 38, p. 180, S. L. 1931, upheld by the majority decision, in my judgment, is unconstitutional. It is discriminatory, for it denies to the citizens of the few counties of the state to which it applies, rights and privileges possessed by the body of the citizenship, in that these citizens within the scope of the act may be required to pay more for the inspection of animals held for slaughter than is required elsewhere within this state. The law is local — applicable only to citizens of a limited geographical area. Its passage was not prefaced by advertisement, and thus it contravenes section 32, art. 5, Constitution.
The act is special legislation in that it provides solely for inspection on a fee basis in the large counties to which it applies, where the amount of fees recoverable is unconscionable, whereas otherwise and elsewhere by law there is provision for an inspector upon a salary basis. Likewise, no qualifications are required for the appointment of the inspector, whereas, otherwise, by law, inspectors are required to be veterinarians. Also, the penalty prescribed by the act is different for no apparent reason. Thus section 46, art. 5, Constitution, is violated, as well as section 59 of the same article.
It is shown in the presentation of this case that if the inspector for Oklahoma county performed his duty only to the extent of inspecting the animals slaughtered in the four packing plants located here and received the fee allowed therefor, he would receive the magnificent sum of $180,000 per annum, that but one inspector is allowed by the act, and that it is physically impossible for the act to be workable.
This argument is circumvented by the majority upon the fallacious theory that while the term "an inspector" is used in the act, yet, if more than one inspector was required, deputy inspectors may be appointed, or the Board of Agriculture would be justified in naming several inspectors, in that the mere wording in the statute being in the singular not being controlling, the plural will be substituted by the court. Thus, under an act of the Legislature clearly providing for only one official, by interposition of the court, any number of officials are authorized.
Officialdom has been and is the bane of all established governments. Heretofore specific warrant and authority have been required. Recently this court held that where the Constitution specified authority for "a county judge," the Legislature could not authorize, by law, the election or appointment *Page 285 
of two county judges. But now the procreative genius has been discovered: The singular includes the plural! Hereafter each and every authorization for an official heralds the army of officialdom. The grasshopper plague is insignificant in comparison. May a lone dissenter inquire, why not two, three Governors, a la Louisiana, or indeed a thousand, and so with all other of the breed of officials until every person shall spend his time in regulation of his neighbor's business?